DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel et al(2015/0126964, hereinafter Martel) in view of Sadaka et al(2009/0004475, hereinafter Sadaka)

Claim 1 – Martel teaches a method including: administering a solution containing a ferromagnet, iron oxide paragraph [0042] to a patient's blood stream, claim 1; applying a magnetic field to a targeted region of the patient's brain, AC magnetic field set forth in paragraph [0047]; affecting the ferromagnet with the magnetic field at the targeted region to facilitate delivery of the therapeutic agent to the patient's brain, paragraph [0073] using the AC magnetic field; and administering the therapeutic agent to the patient's blood stream, see paragraphs [0034], [0074] and claim 1, wherein the therapeutic agent enters the patient's brain at the targeted region, see claim 1.  
However Martel does not teach a solution of ferromagnets of more than one type of material.
Sadaka teaches a plurality of ferromagnetic nanoparticles wherein a mixture of types of magnetic nanoparticles, see paragraphs [0007], [0032] and [0033]. 
The different types of nanoparticles may be FeCo, FeNi, and FeCoNi, as set forth in paragraphs [0032] and [0033].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select a solution of different types a nanoparticles of at least two of FeCo, FeNi, and FeCoNi to take advantage of the different characteristics contributed by the different types to the desired magnetic property of the solution, see paragraphs [0007], [0032] and [0033].  Such a combination would produce predictable results of a solution taught by Martel including different types of nanoparticles, at least two of FeCo, FeNi, and FeCoNi, to form a solution having the desired magnetic properties and have a high expectation of success because combining different types of magnetic nanoparticles to achieve a desired magnetic property is old and well known in the arts as taught by Sadaka.

Claim 2 – Martel teaches affecting the ferromagnet with the magnetic field (i) forms increases local perfusion at the targeted region, see claim 1.
Claim 3 – Martel teaches the step of administering the therapeutic agent occurs after (i) opening the BBB at the targeted region, or (ii) increasing local perfusion at the targeted region, as set forth in paragraph [0047], “compositions can “re-injected” for further drug delivery” which occurs after the increased local perfusion at the target region.
Claim 4 – Martel teaches increasing local perfusion is temporary, see claim 1 “reversibly increasing a permeability”, see also paragraph [0037].
Claims 5 and 6 – Martel teaches cancer is the disease condition, paragraph [0003].
	Claim 7 – the office is considering the cancer, as taught by Martel to be at least one of a tumor(as set forth in paragraph [002]), a lesion, necrotic tissue, or a point of injury.
Claim 8 – Martel teaches the therapeutic agent is a drug see paragraph [0031].
Claim 9 – Martel teaches injecting a hydrogel containing at least two therapeutic agents of different types, the magnetically heatable elements and the drugs, see paragraph [0077].
Claim 10 – Martel teaches the therapeutic agent is synthetic, paragraph [0052 and paragraph [0073] set forth Martel synthesizing the therapeutic agent.

Claim 11 - Martel teaches the use of a ferromagnet, magnetite(Fe3O4) but does not teach, but does not teach one of the group of materials as claimed. 
Sadaka teaches a plurality of ferromagnetic nanoparticles wherein a mixture of types of magnetic nanoparticles, see paragraphs [0007], [0032] and [0033]. 
The different types of nanoparticles may be FeCo, FeNi, and FeCoNi, as set forth in paragraphs [0032] and [0033].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select a solution of different types a nanoparticles of at least two of FeCo, FeNi, and FeCoNi to take advantage of the different characteristics contributed by the different types to the desired magnetic property of the solution, see paragraphs [0007], [0032] and [0033].  Such a combination would produce predictable results of a solution taught by Martel including different types of nanoparticles, at least two of FeCo, FeNi, and FeCoNi, to form a solution having the desired magnetic properties and have a high expectation of success because combining different types of magnetic nanoparticles to achieve a desired magnetic property is old and well known in the arts as taught by Sadaka.  The materials are considered Fe, Co, Ni and alloys thereof.
Claim 12 – Martel teaches the targeted region of the patient's brain is of therapeutic interest, for at least cancer treatment.
Claim 13 Martel teaches the step of affecting the ferromagnet with the magnetic field is performed for at least 5 minutes, 30 minutes as set forth in paragraph [0070].
Claim 14 - the AC magnetic field is applied transcranially, see figure 8 of Martel.  The magnetic field is applied using a transcranial magnetic stimulation (TMS) device, the hyperthermia system.
Claim 16 – Martel teaches the procedure may be repeated, paragraph [0047] the second cycle provides applying a second magnetic field to affect a second ferromagnet located at a second targeted region of the patient's brain.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791